Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zortrax (WO 2018/115467 A1, hereinafter Zortrax) in view of MacNeish et al. (US 2019/0099952 A1, hereinafter MacNeish) and Bruggeman et al. (US 2017/0348911 A1, hereinafter Bruggeman).
Regarding Claims 1-4, 6-10, and 21, Zortrax teaches, per the extended citations and labeled drawing included in the Written Opinion of the International Searching Authority with which the Examiner agrees, a nozzle for receiving and dispensing a 3D printer filament having the claimed elements (including a necked-down section of the barrel acting as a heat break) with the exception of a heating element including a heating wire wrapped around the exterior surface proximate the filament discharge end and a channel with a temperature sensor.

In analogous art pertaining to nozzles, MacNeish teaches in [0046] and Figure 9 that a known way to heat the hot end of a nozzle is with exactly such a wire-wrapped design.
Therefore, it would have been obvious to a person having ordinary skill at the time of the invention to heat the nozzle as claimed with wire wrapped therearound since such a coil is known way to achieve heat delivery and thus would have been obvious to substitute or supplement Zortax’s nozzle-heating as the wire-wrapping would yield the predictable result of heating.

In analogous art pertaining to nozzles, Bruggeman teaches in [0075] and Figure 7a that a known way to monitor nozzle temperature is with a channel/cavity 703 made to accommodate a temperature sensor 702 in order to ensure the sensor is in close proximity to the material being supplied through the nozzle to control the process.
Therefore, it would have been obvious to a person having ordinary skill at the time of the invention to include a temperature sensor in a channel on the exterior of the nozzle barrel as a known .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zortrax (WO 2018/115467 A1, hereinafter Zortrax), MacNeish, and Bruggeman as applied above, and further in view of Gunther (US 6,022,210 A, hereinafter Gunther).
Regarding Claim 11, the previous combination teaches the nozzle as applied above, but is silent on bifilar coil in the heating element.
In analogous art pertaining to nozzles, Gunther teaches Column 3 Lines 1-19 that bifilar coils are a known way to deliver heat to nozzles.
Therefore, it would have been obvious to a person having ordinary skill at the time of the invention to use a bifilar coil as the heating element since such a coil is known way to achieve heat delivery, and thus would have been obvious to substitute or supplement the previous combination’s wire with bifilar coil to yield the predictable result of heating.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743